Title: From John Adams to Benjamin Lincoln, 26 May 1789
From: Adams, John
To: Lincoln, Benjamin


          
            
              Dear Sir.
              New York. May. 26. 1789.
            
            I am, this Evening favoured with yours of the 18. In Answer to your Question, I ask another.— Where is the Sovereignty of the Nation lodged? Is it in the national Government, or in the State Governmen[ts?] Are there more Sovereignties than one? if there is more than one there are Eleven. if there are Eleven there is no general Government—for there cannot be eleven Sovereignties against one.— Are not the Constitution and Laws of the United States, the Supream Law of the Land.?— if so, the Supream Magistrate of the United States, is the Supream Magistrate of the Land. This would be enough to determine your Question.—
            But if practice is consulted— The Clergy here, of all [de]nominations, pray for the President, V. President, Senate and Reps of the national Government, first: then for the Governors, Lt. Govrs, Senator & Reps of the State Governments— This is a grave Example indeed, considering it is adduced to determine a Question about Toasts.
            The Governors of Pensilvania & New York, have decidedly yielded the Preceedence, both to the President and Vice President.— The Govr of Pensilvania has even yielded it to a Senator.— The Foreign Ambassadors, and all Companies give the Place to the Vice President next to the President, and to both before all the rest of the World.
            It is Ettiquette that governs the World.— If the Preceedence of the President, and consequently Vice President is not decidedly yielded by every Governor upon the Continent, in my opinion, Congress had better disperse and go home.— For my own Part I am resolved, the moment it is determined that any Governor is to take Rank either of President or V. P. I will quit and go home: for it would be a shameful deceit and Imposition upon the People to hold out to them hopes

of doing them service when I shall know it to be impossible.— if the People are so ignorant of the Alphabet, as to mistake A. for B. and B. for C, I am Sure, while that ignorance remains they will never be learned enough to read. It is Rank that decides Authority.—
            I am, dear Sir, your affectionate Friend
            
              John Adams
            
          
          
            The Constitution has instituted two great offices, of equal Rank, and the Nation at large in pursuance of it, have created two officers: One, who is the first of the two equals, is placed at the Head of the Executive; the other at the Head of the Legislative.— if a Governor has Rank of one: he must of Course, of both. This would give a decided Superiority to the State Governments; and annihilate the Sovereignty of the national Government. it is a Thing so clear, that nobody this Way has doubted it.— None will ever doubt it, but those who wish to annul the national Governm[ent—]
          
        